This action was brought to restrain the defendants from interfering with an irrigation ditch which extends across land owned by them. At the time the complaint was filed, a temporary restraining order was entered, together with a show cause order. Subsequently, the matter came on for hearing and resulted in a judgment providing that the defendants be restrained from interfering with the irrigation ditch, or with the use thereof by the plaintiffs, pending commencement, and during the trial, of a condemnation suit; and further directing that the plaintiffs commence a condemnation suit within thirty days. The court made no findings of fact or conclusions of law. From the judgment entered, the plaintiffs appeal.
Upon motion, the statement of facts in the case was stricken, because not filed in time.
[1] From what has been said, it appears that the case is here upon the judgment mentioned, and there is a presumption in favor of its correctness.
[2] The court had the power to restrain the respondents from interfering with the irrigation ditch pending the beginning and prosecution of a condemnation proceeding. White v. Stout,72 Wash. 62, 129 P. 917.
The judgment is not as explicit as it could have been, but, when read in its entirety, we think it evidences an intent on the part of the court to require the appellants to begin a condemnation proceeding within thirty days and prosecute the same with reasonable diligence to a conclusion, and, if this should not be done, the injunctive relief would be discontinued.
The judgment will be affirmed.
MILLARD, C.J., BLAKE, BEALS, and HOLCOMB, JJ., concur. *Page 269